Citation Nr: 0416281	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-16 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for left eye 
conjunctivitis.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
eye conjunctivitis.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
leg arthritis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for left 
eye conjunctivitis and denied an application to reopen claims 
of entitlement to service connection for disabilities that 
included congestive heart failure, hypertension, acute right 
eye conjunctivitis, post-traumatic stress disorder, right 
knee injury, left knee injury, and right knee arthritis.  

In October 2002, the Board by separate decision reopened the 
claim of entitlement to service connection for post-traumatic 
stress disorder and ordered further development of the 
evidence with respect to the other issues, as well as with 
respect to the post-traumatic stress disorder claim.  
Thereafter, the veteran's case was sent to the Board's 
Evidence Development Unit (EDU) to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a) because 38 C.F.R. § 19.9(a)(2) denied 
appellants "one review on appeal to the Secretary" when the 
Board considered additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the VA 
General Counsel issued a precedent opinion that concluded 
that DAV did not prohibit the Board from developing evidence 
in a case before it, provided that the Board did not 
adjudicate the claim based on any new evidence it obtained 
unless the claimant waived initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development through the Board's EDU.  

In light of the Federal Circuit's decision and other policy 
considerations, however, VA determined that VBA would resume 
all development functions.  Aside from the limited class of 
development functions that the Board was statutorily 
permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a) 
(West 2002), all evidence development would be conducted at 
the RO level.  

Thus, when this matter was previously before the Board in 
July 2003, it was remanded for additional development and 
issuance of a supplemental statement of the case, if 
appropriate.  Following the requested development, the RO in 
August 2003 granted service connection for congestive heart 
failure with cardiomyopathy and for chronic kidney failure 
with hypertension.  The RO also granted special monthly 
compensation at the housebound rate.  In September 2003, the 
RO continued its denial of the other claimed benefits.  The 
matter has been returned to the Board for final appellate 
consideration.  

In May 2003, a motion to advance the veteran's case on the 
docket was granted pursuant to 38 C.F.R. § 20.900(c) (2003).  

The issue of entitlement to service connection for post-
traumatic stress disorder will be addressed in the REMAND 
section of this decision.  


FINDINGS OF FACT

1.  It is not shown that any current left eye conjunctivitis 
is related to the acute and transitory episodes of 
conjunctivitis for which the veteran received treatment in 
service.  

2.  A rating decision dated in December 1983 denied service 
connection for conjunctivitis.  A rating decision dated in 
October 1991 found that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for conjunctivitis.  The RO in October 1991 also 
denied service connection for arthritis of the right leg.  

3.  A rating decision dated in December 1991 denied service 
connection for bilateral knee injuries.  

4.  Although the veteran was given timely notification of 
these determinations and of his appellate rights, he did not 
initiate an appeal with respect to any of these adverse 
decisions.  

5.  The veteran's application to reopen claims of entitlement 
to service connection for right eye conjunctivitis, residuals 
of a right knee injury, residuals of a left knee injury, and 
arthritis of the right leg was received in September 1999.  

6.  The evidence received since the prior unappealed rating 
decisions is partly cumulative and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims for service connection for right eye 
conjunctivitis, residuals of a right knee injury, residuals 
of a left knee injury, and arthritis of the right leg.  


CONCLUSIONS OF LAW

1.  Left eye conjunctivitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  

2.  The October 1991 rating decision denying claims of 
entitlement to service connection for conjunctivitis and 
arthritis of the right leg is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2003).  

3.  New and material evidence has not been submitted to 
reopen claims of entitlement to service connection for right 
eye conjunctivitis and arthritis of the right leg.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective before Aug. 29, 2001).  

4.  The December 1991 rating decision denying a claim of 
entitlement to service connection for bilateral knee injuries 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2003).  

5.  New and material evidence has not been submitted to 
reopen claims of entitlement to service connection for 
residuals of a right knee injury and residuals of a left knee 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective before Aug. 29, 2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate the claims 
addressed on the merits on this appeal and of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Also 
see discussion in the October 2002 decision.

A.  Service connection for left eye conjunctivitis

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  

The service medical records show that the veteran was 
admitted to a service hospital in February 1970 with a two-
week history of a red painful left eye.  He complained of 
photophobia and tearing.  He was treated for acute viral 
kerato-conjunctivitis of the left eye with topical steroids 
and showed an immediate satisfactory result.  He was 
asymptomatic when discharged from the hospital later in 
February fit for duty.  He was hospitalized the following 
month, when he gave a two-week history of irritation and 
photophobia of the left eye.  The diagnosis on discharge from 
the hospital was phlectenulosis of the left eye secondary to 
probable staphylococcal infection.  He was discharged from 
the hospital to limited duty with no guard of patrol duty.  

The veteran was seen in early April 1972 for a complaint of 
swelling in the right eye.  He reported a three-day history 
of watery, itchy and injected eyes.  He reported that he had 
had conjunctivitis in Vietnam.  When seen at a service clinic 
four days later, a hordeolum (stye) of the right eyelid was 
assessed.  However, the conjunctivae were clear.  

The veteran was seen in August 1975 with a history of 
frequent episodes of conjunctivitis since going to Vietnam in 
1971.  The episodes increased when he was exposed to sand and 
dirt and when working in sunlight for increased lengths of 
time.  

The veteran was seen in February 1976 for unrelated 
complaints.  Although a history of recurrent conjunctivitis 
was noted, the conjunctivae were clear.  

A periodic physical examination in July 1976 was negative for 
complaints or findings of conjunctivitis.  The veteran's best 
corrected distant visual acuity was 20/20, bilaterally.  

Although the veteran in January 1980 decided to forego a 
separation examination, his eyes were within normal limits 
when he was examined by the Civil Service Commission in June 
1980.  

The record shows that the veteran was seen in the VA eye 
clinic in May 1982 for an infection of the left upper eyelid 
probably secondary to a hordeolum.  He reported a very 
swollen left eyelid upon awakening that morning.  He said 
that the day before, he had had a pimple above the lash line 
of the left upper eyelid that he had squeezed.  He reported 
that he had had a similar problem about 10 years previously.  
A slit lamp examination showed 1+ injection of the left 
conjunctiva without drainage or tears.  

The record shows that the veteran was treated in the VA eye 
clinic in September 1984 with a complaint of foreign body 
sensation in the left eye of two weeks' duration.  The 
veteran reported that he had had conjunctivitis in Vietnam.  
Phlyctenular conjunctivitis of the left eye was assessed.  

The veteran was seen at a VA outpatient clinic in October 
1986 and complained of redness, irritation, and watering of 
the eyes of a week's duration.  He stated that he had had 
recurrent eye infections since Vietnam.  The impression 
following an examination was recurrent conjunctivitis 
possibly due to allergy.  When seen in the VA eye clinic 
later that day, the veteran complained of the bilateral eye 
symptoms of pain, lacrimation, gritty feeling, photophobia, 
and throbbing.  He reported that he had had the same symptoms 
twice before in Vietnam and had been hospitalized.  He was 
felt to have phlyctenular conjunctivitis of the left eye.  

The veteran's conjunctivae, both palpebral and bulbar, were 
injected when he was seen at the VA outpatient clinic in 
January 1989.  

When the veteran was evaluated by a private optometrist in 
December 1991, the impressions included meibomianitis, 
greater on the left than on the right, and early presbyopia 
bilaterally.  Meibomianitis is inflammation of the meibomian 
glands.  Dorland's Illustrated Medical Dictionary 1003 (28th 
ed. 1994).  The meibomian glands are also known as the 
glandulae tarsales, which are sebaceous follicles between the 
tarsi and the conjunctiva of the eyelids.  They are also 
called palpebral glands.  Id. at 697.  The conjunctiva is the 
delicate membrane that lines the eyelids (palpebral 
conjunctiva) and covers the exposed surface of the sclera 
(bulbar or ocular conjunctiva); also called the tunica 
conjunctiva.  Id. at 369.  Presbyopia is "'a visual 
condition that becomes apparent esp[ecially] in middle age 
and in which loss of elasticity of the lens of the eye causes 
defective accommodation and inability to focus sharply for 
near vision.'"  McNeely, v. Principi, 3 Vet. App. 357, 364 
(1992) (quoting Webster's Medical Desk Dictionary 573).  

Recurrent conjunctivitis was again noted in January 1993.  
When seen in the eye clinic at that time, the veteran 
reported several episodes of conjunctivitis, with the most 
recent episode beginning three days previously with red eyes 
and pain bilaterally.  Conjunctivitis - possibly 
staphylococcal - was assessed.  When seen in the eye clinic 
at the end of January, the impressions were probable 
Chlamydia and conjunctivitis, bilaterally.  The following 
month, the veteran was thought to have conjunctivitis that 
was Chlamydia or allergic in origin.  His complaints of 
conjunctivitis in November 1999 were assessed as bilateral 
blepharitis with mild conjunctivitis most likely secondary to 
blepharitis.  Blepharitis is inflammation of the eyelids.  
Dorland's Illustrated Medical Dictionary 206 (28th ed. 1994).  

On VA ophthalmologic examination in June 2003, the veteran 
reported that he had developed two episodes of conjunctivitis 
while serving in Vietnam.  He also stated that he had had 
several episodes of conjunctivitis during the 10 years prior 
to the examination.  However, he had no ocular complaints at 
the time of the examination and took no ocular medications.  
An examination of the eyes was pertinently unremarkable.  
There was no evidence of conjunctivitis in either eye.  The 
slit lamp examination showed normal lids, lashes, 
conjunctivae, and sclerae.  His best corrected distant visual 
acuity was 20/40, bilaterally.  The pertinent diagnosis was 
history of conjunctivitis with no active conjunctivitis seen 
on the day of the examination.  

Although the post service evidence shows treatment for 
conjunctivitis, there is no showing of a continuity of 
symptomatology since separation from service that could link 
any current left eye conjunctivitis to service or to any 
incident in service.  See 38 C.F.R. § 3.303(b).  The episodes 
of conjunctivitis in service appear to have been primarily of 
an infectious etiology and to have resolved following 
treatment, leaving no residual disability.  The earliest 
indication of left eye conjunctivitis following service is in 
May 1982, when a slit lamp examination showed an injected 
left conjunctiva as a result of recent infection.  However, 
the record is entirely devoid of any evidence of 
conjunctivitis between August 1975 and May 1982.  There is no 
competent medical evidence or opinion attributing any current 
left eye conjunctivitis to service or to any incident of 
service origin, and the veteran is not competent to supply 
the want of such evidence.  Although the veteran is capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the condition causing the symptoms.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995), and cases cited 
therein.  

In addition, the recent VA examination findings do not show 
that the veteran currently manifests conjunctivitis of the 
left eye, nor do they reflect an opinion that any recurrent 
left eye conjunctivitis is related to the complaints and 
findings noted in service or to any incident of service 
origin.  In the absence of such evidence, the claim for 
service connection for left eye conjunctivitis must be 
denied.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).  

B.  The new and material evidence claims

The record shows that a rating decision dated in December 
1983 denied service connection for conjunctivitis.  A rating 
decision dated in October 1991 found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for conjunctivitis.  The 
October 1991 rating decision also denied service connection 
for arthritis of the right leg.  The record further shows 
that a rating decision dated in December 1991 denied service 
connection for bilateral knee injuries.  Although the veteran 
was given timely notification of these determinations and of 
his appellate rights, he did not initiate an appeal with 
respect to any of these adverse decisions.  Accordingly, the 
rating decisions of October and December 1991 became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.201, 20.302, 20.1103.  However, a claim will be reopened 
if new and material evidence has been submitted since the 
last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

In determining whether new and material evidence has been 
submitted, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) (Justus does not require 
the Secretary to consider the patently incredible to be 
credible).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen claims of entitlement to 
service connection for right eye conjunctivitis, residuals of 
a right knee injury, residuals of a left knee injury, and 
arthritis of the right leg was received in September 1999, 
and evidence has been received in support of the application.  

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence applies only to an application to reopen a 
previously and finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Because the veteran's application to reopen was received 
prior to August 29, 2001, the amended definition of new and 
material evidence is not applicable to his claim to reopen.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
effective before Aug. 29, 2001).  

Right eye conjunctivitis

The pertinent evidence with respect to conjunctivitis has 
been reported above.  The evidence received since October 
1991 shows episodic conjunctivitis, including in the right 
eye, of various possible etiologies - allergic, 
staphylococcal, chlamydial, and as secondary to blepharitis.  
However, the evidence, including that received since October 
1991, does not reflect a continuity of symptomatology since 
service to relate any current right eye conjunctivitis to 
service, nor does this evidence contain an etiologic opinion 
attributing any current right eye conjunctivitis to 
complaints and findings noted in service.  Indeed, the recent 
VA examination findings do not show the presence of currently 
active conjunctivitis of the right eye.  The Board notes that 
VA is not obliged to provide an examination or medical 
opinion until new and material evidence to reopen a 
previously denied claim has been received.  Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1342-43 (Fed. Cir. 2003).  

None of the new evidence, considered in light of the evidence 
before the rating board in October 1991, provides "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, . . ."  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (emphasis added).  As 
such, the new evidence is not so significant to the issue in 
this case that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective before Aug. 29, 2001).  As the additional evidence 
is not both new and material, the application to reopen must 
be denied.  

Right leg arthritis

The service medical records show that the veteran was seen at 
a service clinic in February 1976 for a complaint of pain 
from his foot to his pelvis on the right side.  He said that 
the pain began the day before in his right hip with 
difficulty walking.  X-rays of the pelvis, including the hip 
joints, were within normal limits at that time.  The 
diagnosis was monoarticular arthritis of the right hip.  

The service medical records do not reflect x-ray evidence 
confirming the presence of arthritis in the right leg.  The 
earliest evidence of any such problem consists of VA x-rays 
of the right knee in April 1994 that showed hypertrophic 
changes of the posterior patella, distal femur and proximal 
tibia consistent with osteoarthritis.  A history of 
degenerative joint disease of the right lower extremity was 
recorded on the statement of the veteran's attending 
physician in April 1997.  There is no competent medical 
evidence or opinion attributing any current right leg 
arthritis to service or to any incident in service, and VA is 
not required in the circumstances of this case to obtain such 
evidence.  Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d at 1342-43.  

None of the new evidence, considered in light of that before 
the rating board in October 1991, provides "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, . . ."  Hodge v. West, 155 
F.3d at 1363 (emphasis added).  As such, the new evidence is 
not so significant to the issue that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (effective before Aug. 29, 2001).  As the additional 
evidence is not both new and material, the application to 
reopen must be denied.  

Right and left knee disorders

The service medical records show that the veteran was seen in 
September 1978 for a complaint of trauma to the right knee.  
Chondromalacia of the right patella was assessed.  Treatment 
was with ointment and an Ace wrap, and the veteran was 
returned to duty.  

When seen in the clinic a few days later, the veteran 
complained that he had twisted his left knee when his foot 
fell in a hole.  He said that the whole left side of his body 
felt numb.  His left knee was swollen, and his thigh was 
tender to touch.  Muscle strain of the left thigh was 
assessed.  

Although the veteran did not undergo a separation 
examination, examination of his extremities by the Civil 
Service Commission in June 1980 revealed only 1+ pedal edema.  
No orthopedic abnormalities were noted, and he was 
neurologically within normal limits.  He was 5 feet 91/2 inches 
tall and weighed 2651/2 pounds.  He was felt to be obese.  

In June 1986, the veteran was seen at a VA orthopedics clinic 
with a three-week history of knee complaints.  X-rays of the 
right knee were normal; x-rays of the left knee were 
interpreted by the radiologist as showing early degenerative 
arthritis of the left knee.  The examiner said that the x-
rays were "OK."  The impression was bilateral 
chondromalacia.  

Evidence added to the record subsequent to the December 1991 
rating decision include VA and private treatment reports.  X-
rays of the right knee by VA in April 1994 showed narrowing 
of the medial joint compartment and patellofemoral joint 
space with hypertrophic changes of the posterior patella, 
distal femur and proximal tibia consistent with 
osteoarthritis.  X-rays of the left knee at that time showed 
small spurs at the posterior patella, distal femur, and 
proximal tibia, as well as narrowing of the medial joint 
compartment consistent with early degenerative changes.  
There was also density in the suprapatellar region suggestive 
of joint effusion and smooth soft-tissue calcification 
superolateral to the patella suggestive of either bipartite 
patella or old fracture.  

The veteran was seen privately in November 1996 for 
complaints that included aching knees.  He then weighed 427 
pounds, and morbid obesity was diagnosed.  

VA x-rays of the knees in April 1997 showed osteophytes at 
the posterior patella, distal femur, and upper tibia on the 
right.  There was minimal narrowing of the medial joint 
compartment of the right knee.  The findings were said to 
suggest the presence of osteoarthritis.  X-rays of the left 
knee showed osteoarthritis with narrowing of the 
patellofemoral and medial joint compartments of the knee and 
hypertrophic changes at the posterior patella, distal femur, 
and upper tibia.  The x-ray findings with respect to the left 
knee were said to be stable from those obtained in April 1994 
and, again, to suggest the possible presence of an old 
patellar fracture.  

Although the presence of right and left knee disabilities has 
been demonstrated on x-ray examination, there is no competent 
evidence attributing the bilateral knee arthritis to service 
or to the knee trauma sustained in service, and the veteran's 
assertions, including his testimony, are not competent 
evidence of any such etiological link.  See Stadin v. Brown, 
8 Vet. App. at 284.  As noted above, VA is not obligated to 
provide an examination or medical opinion until such time as 
new and material evidence is received.  Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d at 1342-43.  

None of the new evidence, considered in light of that before 
the rating board in December 1991, provides "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, . . ."  Hodge v. West, 155 
F.3d at 1363 (emphasis added).  As such, the new evidence is 
not so significant to the issue that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (effective before Aug. 29, 2001).  As the additional 
evidence is not both new and material, the application to 
reopen must be denied.  


ORDER

Service connection for left eye conjunctivitis is denied.  

The application to reopen a claim of entitlement to service 
connection for right eye conjunctivitis is denied.  

The application to reopen a claim of entitlement to service 
connection for residuals of a right knee injury is denied.  

The application to reopen a claim of entitlement to service 
connection for residuals of a left knee injury is denied.  

The application to reopen a claim of entitlement to service 
connection for arthritis of the right leg denied.  



REMAND

The veteran seeks entitlement to service connection for post-
traumatic stress disorder.  The record shows that he served 
in Vietnam from January to November 1970 with Battery A, 1st 
Battalion, 44th Artillery.  His military occupational 
specialty (MOS) during his Vietnam service was "Lt ADA 
Crmn" (Light Air Defense Artillery Crewman).  

The record shows that in developing this case, the Board in 
May 2003 requested that the United States Armed Services 
Center for Unit Records Research (CURR) verify the veteran's 
claimed stressors and arranged to have the veteran undergo a 
VA psychiatric examination.  The requested examination was 
performed in June 2003.  As noted above, this case was 
remanded to the RO in July 2003 pursuant to a Federal Circuit 
decision for issuance of a supplemental statement of the 
case.  However, the development requested from the CURR had 
not been completed.  The RO denied the post-traumatic stress 
disorder claim in September 2003 on the basis that a 
psychiatric disorder had not been diagnosed on the VA 
examination of June 2003, although it was acknowledged that 
the RO had not yet received a reply from the CURR.  

The CURR's response was received at the Board in June 2004 
and shows that during the veteran's service in Vietnam, 
Battery A was deployed at locations that included Dong Ha 
Combat Base and Khe Gio Bridge.  In February 1970, Battery A 
supported an infantry company with "reconnaissance by fire 
and preparatory fires against a suspected enemy squad."  In 
April 1970, two Battery A "Dusters" supported ARVN forces 
conducting counter mortar and counter sniper operations.  A 
"Duster" is a self-propelled light tank with a twin 40-
millimeter anti-aircraft gun system mounted in an open 
turret.  The Dusters fired multiple rounds of counter mortar 
fire after receiving incoming rounds.  For the period from 
August 1 to October 31, 1970, elements of the veteran's 
battalion withstood 51 stand off rocket and/or mortar attacks 
with a total of 356 enemy rounds received.  

When the veteran's claim for service connection for post-
traumatic stress disorder was reopened in October 2002, it 
was noted that the veteran had testified that he participated 
in combat with an artillery unit while serving in Vietnam and 
experienced several combat-related events, including the 
deaths of several fellow servicemen.  It is significant that 
the veteran's testimony and a subsequent stressor statement 
mention locales and ordnance in Vietnam that are also 
mentioned in the subsequently received operational reports 
for 1st Battalion, 44th Artillery, covering his period of 
service in Vietnam.  

The record shows that when he was hospitalized by VA in May 
1997, he was found to have symptoms of post-traumatic stress 
disorder, although a diagnosis of post-traumatic stress 
disorder was not established at that time.  However, a 
statement from Dr. Fernandez dated in October 2001 suggested 
that the veteran had post-traumatic stress disorder, and the 
record indicates that he had reported flashbacks of Vietnam, 
as well as disturbed sleep, as early as March 1983.  

The recently received information showing the combat actions 
of the veteran's unit in Vietnam was not before the VA 
examiner in June 2003.  In these circumstances, the Board is 
of the opinion that the veteran should be afforded another 
examination in order to determine whether he, in fact, has 
post-traumatic stress disorder as a result of his Vietnam 
service.  The Board concludes that such an examination is 
necessary to decide the merits of the claim.  See 38 U.S.C.A. 
§ 5103A(d).  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and proper diagnosis of any 
psychiatric disorder found to be present 
to specifically include the presence or 
absence of PTSD.  All indicated tests 
should be performed, and all 
manifestations of current disability 
should be described in detail.  If post-
traumatic stress disorder is diagnosed, 
the stressors felt to support the 
diagnosis should be identified.  The 
claims file should be made available to 
the examiner for review before the 
examination.  

2.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder.  If the 
benefit sought on appeal is not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



